FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 EROTIC SERVICE PROVIDER LEGAL                     No. 16-15927
 EDUCATION AND RESEARCH
 PROJECT; K.L.E.S.; C.V.; J.B.,                      D.C. No.
               Plaintiffs-Appellants,             4:15-cv-01007-
                                                       JSW
                      v.

 GEORGE GASCON, in his official                        ORDER
 capacity as District Attorney for the
 City and County of San Francisco;
 EDWARD S. BERBERIAN, JR., in his
 official capacity as District Attorney
 of the County of Marin; NANCY E.
 O'MALLEY, in her official capacity as
 District Attorney for the County of
 Alameda; JILL RAVITCH, in her
 official capacity as District Attorney
 of the County of Sonoma; XAVIER
 BECERRA, * Attorney General, in her
 official capacity as Attorney General
 of the State of California,
                 Defendants-Appellees.




    *
      Xavier Becerra is substituted for his predecessor, Kamala Harris.
Fed. R. App. P. 43(c)(2).
2                         ESP V. GASCON

                      Filed February 2, 2018

 Before: Consuelo M. Callahan and Carlos T. Bea, Circuit
          Judges, and Jane A. Restani, ** Judge.


                              ORDER

    This order amends the opinion filed for this case on
January 17, 2018. The last sentence of the second full
paragraph on page 17 of the slip opinion currently reads:
“For commercial speech to receive First Amendment
protection, however, it must: (1) concern lawful activity and
not be misleading; (2) serve a substantial government
interest; (3) directly advance the governmental interest
asserted; and (4) be narrowly tailored. Id. at 566.” That
sentence is now replaced with: “For commercial speech to
receive First Amendment protection (1) the speech must
concern lawful activity and not be misleading; (2) the
challenged restriction must serve a substantial government
interest; (3) the restriction must directly advance the
governmental interest asserted; and (4) the restriction must
be narrowly tailored. Id. at 566.”




     **
        The Honorable Jane A. Restani, Judge for the United States Court
of International Trade, sitting by designation.